Broderick, C.J.
The State appeals an order of the Superior Court (Abramson, J.) dismissing indictments against the defendant, Timothy Spade, that charged him with several counts of aggravated assault under RSA 642:9, II (2007). We reverse and remand.
The facts, briefly stated, are drawn from the trial court’s order or otherwise are not in dispute. As an inmate at the Hillsborough County House of Correction, the defendant was indicted on six counts of aggravated assault by an inmate on a corrections staff member in violation of *250RSA 642:9, II. Three indictments alleged that, while held in official custody and with the intent to harass a person he knew to be an employee of the department of corrections, the defendant purposely caused or attempted to cause such employee “to come into contact with feces by throwing such material saturated onto the floor thereby causing [such employee] to clean it up.” Two other indictments alleged that, while held in official custody and with the intent to harass a person he knew to be an employee of the department of corrections, the defendant purposely caused or attempted to cause such employee “to come into contact with urine by expelling such material onto the floor thereby causing [such employee] to clean it up.”
The sixth indictment alleged that, while held in official custody and with the intent to harass a person he knew to be an employee of the department of corrections, the defendant purposely caused or attempted to cause such employee “to come into contact with feces by throwing such material underneath his cell door and onto the floor thereby causing [such employee] to clean it up.” The indictments involved various dates and various corrections employees.
The defendant moved to dismiss the indictments, arguing, in part, that the facts alleged were not sufficient to prove a violation of RSA 642:9, II because the indictments failed to allege that he had thrown or expelled feces or urine at a corrections officer. According to the defendant, the statute reaches conduct involving an inmate throwing or expelling certain bodily fluids and materials at a corrections officer, but not conduct resulting in employees cleaning up such substance. The State objected, contending that, by its plain meaning, the statute prohibits inmates from intentionally harassing corrections officers by causing or attempting to cause such an officer to come in contact with certain bodily fluids and materials.
The trial court agreed with the defendant’s interpretation of the statute and dismissed the indictments. In so doing, it reasoned that the statutory phrase “come in contact with” was ambiguous as to the nature of contact required in order to charge a person under RSA 642:9, II: “There are a number of potential methods of cleaning up the bodily substances ... and not all of them would amount to ‘contact’ under the ‘plain and ordinary meaning’ ascribed by the State to that word. Exactly which methods, if any, constitute ‘contact’ is unclear.” After reviewing the legislative history, the trial court concluded that the nature of the contact prohibited in RSA 642:9, II addresses
the problem of bodily fluids being thrown on or at DOC personnel, and the risk of disease associated with such actions. The threat posed by such conduct is obvious: DOC employees have no way to avoid the potential harm or to minimize the threat of disease posed by these substances when the substances are thrown or *251otherwise directed at or on the employees. By contrast, the indictments in this case allege that the defendant put feces and/or urine on the floor, and that DOC employees had to clean it up. There is nothing in the legislative history to support the claim that this kind of situation, in which the employees can take steps to minimize the risk of contracting diseases by using safe methods to clean the mess, was intended to be penalized under RSA 642:9, II as a Class B felony offense. . .. While such conduct is reprehensible, [it] is subject to punishment within the prison system, and may constitute some other offense, see, e.g., RSA 634:2 (2007), it is not an aggravated assault on a corrections staff member under RSA 642:9, II.
The State appealed.
Resolution of this appeal requires statutory interpretation, which is a question of law that we review de novo. State v. Kousounadis, 159 N.H. 413, 423 (2009). We are the final arbiters of the legislative intent as expressed in the words of the statute considered as a whole. State v. Lamy, 158 N.H. 511, 515 (2009). We first examine the language of the statute, and, if possible, ascribe the plain and ordinary meaning to the words used. Kousounadis, 159 N.H. at 423. We interpret legislative intent from the statute as written and will neither consider what the legislature might have said nor add language that the legislature did not see fit to include. Lamy, 158 N.H. at 515. We also interpret a statute in the context of the overall statutory scheme and not in isolation. Id. If a statute is ambiguous, however, we consider legislative history to aid our analysis. Id. Our goal is to apply statutes in light of the legislature’s intent in enacting them, and in light of the policy sought to be advanced by the entire statutory scheme. Id. Finally, we construe provisions of the Criminal Code according to the fair import of their terms and to promote justice. See RSA 625:3 (2007).
The State argues that the statute prohibits any conduct in which an inmate causes or attempts to cause a corrections employee to come in contact with certain bodily substances by throwing or expelling any such substance with an intent to harass, threaten, or alarm, and that the trial court erred in inserting into the statute the extra requirement that the substance be thrown or expelled at an employee. The State contends that the legislative history does not compel a different construction of the statute. The defendant counters that the statute is susceptible to multiple meanings: “On the one hand, the language could mean only the type of conduct that arises when the prohibited materials are directed toward an officer or, in other words, where the inmate’s act of throwing or expelling the material was the direct means of causing contact____On the other hand, *252the statute could be read to include any form of contact by any means, no matter how indirect or remote from an inmate’s act of throwing or expelling the material.” He argues that the legislative history shows that “the legislature intended to proscribe only the type of contact that might occur when an inmate throws or expels the prohibited material at a corrections officer.”
Turning to the statute, RSA 642:9, II provides:
An inmate is guilty of aggravated assault on a corrections staff member when, with intent to harass, threaten, or alarm a person whom the inmate knows or reasonably should know to be an employee of such facility, or an employee of the department of corrections, or an employee of any law enforcement agency, the inmate causes or attempts to cause such employee to come in contact with blood, seminal fluid, urine, or feces by throwing or expelling such fluid or material.
Violation of this provision is a class B felony. RSA 642:9, IV.
The statute prohibits an inmate from causing or attempting to cause a corrections department or law enforcement employee “to come in contact with” certain bodily substances “by throwing or expelling such fluid or material,” when the inmate does so with the intent to harass, threaten or alarm. The statutory phrase “by throwing or expelling such fluid or material” anticipates that the inmate either throw or expel the bodily substance as the means of causing or attempting to cause the employee to “come in contact with” the substance thrown or expelled. Definitions of “contact” include “a union or junction of body surfaces: a touching or meeting,” WEBSTER’S Third NEW INTERNATIONAL DICTIONARY 490 (unabridged ed. 2002), and “[a] coming together or touching, as of objects or surfaces,” The American Heritage Dictionary of the English Language 395 (4th ed. 2006). See State v. Kelley, 153 N.H. 481, 483 (2006) (court consulted dictionary for guidance when considering the plain meaning of statutory terms).
We disagree with the trial court’s reading of the statute. The phrase “to come in contact with” is not ambiguous as to the nature of the contact, or the method of causing or attempting to cause contact, that is prohibited by the statute. Rather, the statute’s plain language makes clear that the legislature intended the statute to apply whenever an inmate, with the requisite intent, throws or expels one of the enumerated bodily substances, causing or attempting to cause a corrections department or law enforcement employee “to come in contact with” that substance. Nothing in the statute’s plain language requires the inmate to throw or expel such *253substance at an employee who is physically present. To read the statute in this manner would require adding words that the legislature did not see fit to include, e.g., “by throwing or expelling such fluid or material [at an employee].” Had the legislature intended to limit the statute in this way, it could have done so. Cf, e.g., Ky. Rev. Stat. Ann. § 508.025(1) (b) (LexisNexis 2008) (“throws or causes feces or urine, or other bodily fluid to be thrown upon an employee”); S.C. Code Ann. § 24-13-470(A) (2007) (“attempts to throw or throws body fluids ... on an employee of a . . . correctional facility”).
Our construction of RSA 642:9, II is in keeping with the “Assaults by Prisoners” statute read as a whole, RSA 642:9, as well as the other assault provisions in the Criminal Code, RSA 631:l-:2-a (2007). The Assaults by Prisoners statute is included in the “Obstructing Government Operations” chapter, RSA chapter 642, of the Criminal Code and elevates the crime of assault under RSA chapter 631 when committed by a person held in official custody, RSA 642:9, I, IV. For example, a misdemeanor simple assault, RSA 631:2-a, is elevated to a class B felony, RSA 642:9, IV. See also RSA 642:9, V (any term of imprisonment for assault under RSA 642:9 must run consecutive to, and not concurrent with, any other sentence to be served). The Assaults by Prisoners statute also identifies a distinct category of aggravated assault that is committed by an inmate on a corrections staff member under RSA 642:9, II, the provision at issue in this case.
Notably, the proscription under RSA 642:9, II differs from the statutory language proscribing assaults under RSA 631:1 to :2-a. For example, the simple assault provision expressly prohibits a person from purposely or knowingly causing “bodily injury” or “unprivileged physical contact.” RSA 631:2-a; see also RSA 631:1 (“serious bodily injury” or “bodily injury”); RSA 631:2 (same). However, the language of RSA 642:9, II differs in that inmates are prohibited from, with the prescribed intent, causing or attempting to cause an employee “to come in contact with” an enumerated bodily substance by throwing or expelling such substance. The language “to come in contact with” adopted by the legislature applies more broadly than does the language in the assault provisions under RSA chapter 631. Moreover, the aggravated assault provision under RSA 642:9, II targets an inmate’s “intent to harass, threaten, or alarm” an employee by causing or attempting to cause that employee to come in contact with an enumerated bodily substance, rather than solely targeting conduct that purposely, knowingly or recklessly causes bodily injury or unprivileged physical contact. Therefore, we conclude that the language of RSA 642:9, II, as compared to that of the assault provisions under RSA chapter 631, evinces a legislative intent to proscribe a broader range of conduct than just *254throwing or expelling an enumerated bodily substance at an employee in order to harass, threaten, or alarm that person.
Further, prior to the enactment of RSA 642:9, II, an inmate’s action of throwing or expelling a bodily substance at a corrections staff member already was chargeable as, at least, a class B felony. See RSA 642:9,1, IV (assault by person held in official custody is a class B felony “if the offense committed is simple assault as defined under RSA 631:2-a.”). Thus, RSA 642:9, II would be redundant if it did not prohibit a broader range of conduct. See RSA 642:9, IV (both aggravated assault under RSA 642:9, II and simple assault under RSA 631:2-a are class B felonies); In re Search Warrant (Med. Records ofC.T.), 160 N.H. 214, 221 (2010) (court presumes that legislature does not enact redundant, unnecessary, or duplicative provisions).
We note that a New York court upheld a conviction under an aggravated harassment statute that is similar to aggravated assault under RSA 642:9, II, in which the evidence demonstrated that the inmate “defecated in his cell and threw the feces on the walls, door, floors and ceiling of the cell block area” and that “police officers on duty were unable to avoid contact with the feces in their efforts to clean the cell block area.” People v. Pysadee, 767 N.Y.S.2d 544, 545 (App. Div. 2003); see N.Y. Penal Law § 240.32 (McKinney 2008). While that court did not conduct a statutory analysis of the scope of the aggravated harassment statute, its decision that the evidence was legally sufficient to support a conviction under that statute is nevertheless instructive. Cf. People v. Polanco, 770 N.Y.S.2d 167, 168-69 (App. Div. 2003) (an indictment alleging that an inmate expelled bodily fluid into an envelope, then sent it to a corrections employee did not charge a crime under aggravated harassment statute because the inmate’s act of mailing the envelope, rather than the expulsion of the fluid itself, was the charged means of attempted contact).
Even if we were to assume that the statute is reasonably susceptible to interpretations that favor both the defendant and the State, see DeBenedetto v. CLD Consulting Eng’rs, 153 N.H. 793, 797-98 (2006), we would conclude that the legislative history supports a broader proscription. This history demonstrates that the primary purposes for the enactment of RSA 642:9, II were threefold: (1) protecting corrections employees from exposure to disease through coming in contact with certain bodily fluids or materials; (2) promoting respect and dignity for corrections staff by protecting them from humiliation and degradation caused by inmates using bodily waste to harass them; (3) ensuring that inmates who repeatedly misbehave toward corrections employees by throwing or expelling bodily substances, but who already have had their existing prison terms extended *255to the maximum, could be subject to criminal punishment as a deterrent. See House Criminal Justice and Publ. Safety Comm. Minutes, H.B. 1382 (Feb. 2,2000) (reprinted in State’s Appendix at 32-34); SENATE COMM. on Executive Dep’ts & Admin., H’rg on H.B. 1382 (April 18, 2000) (reprinted in State’s Appendix at 39-44); N.H.S. JOUR. 637 (2000).
The prime sponsor of the House Bill stated that the proposed legislation “makes it a crime for someone to intentionally through [sic] something at a corrections officer thereby exposing him to some severe disease and so forth.” Senate Comm, on Executive Dep’ts & Admin., supra (statement of William V. Knowles). Testimony during a House committee hearing identifies instances in which inmates spat at, or threw feces and urine at, corrections staff. HOUSE CRIMINAL JUSTICE AND PUBL. SAFETY COMM. MINUTES, supra. However, nothing in the legislative history demonstrates that the proposed legislation was intended to apply only to contact with an enumerated substance brought about by an inmate throwing or expelling it at an employee. Certainly, exposure to disease can arise whenever inmates cause or attempt to cause corrections department or law enforcement employees “to come in contact with” enumerated bodily substances by throwing or expelling it, whether or not the substance was thrown or expelled at the employee.
We further observe that the title of the legislation itself, described as an act “making it a felony for inmates to harass corrections personnel and others by propelling bodily fluids,” reveals an intent to punish inmates who harass corrections department and law enforcement employees. See N.H.H.R. JOUR. 274 (2000) (H.B. 1382-FN); N.H.S. JOUR. 637 (2000) (same). Indeed, the prescribed mens rea includes “intent to harass, threaten or alarm.” RSA 642:9, II. Our construction of the statute accords with the legislative intent to protect corrections staff from harassment, whether or not the bodily substance is thrown or expelled at an employee who is physically present. Moreover, construing the statute as prescribing an additional category of assault, thereby criminalizing conduct not already captured under RSA chapter 631, ensures that inmates who have already had their prison terms extended to the maximum may be deterred from engaging in the identified harassing behavior toward corrections staff on a repeated basis. See N.H.S. JOUR. 637 (2000) (Senator Francoeur testifying that “most inmates that resort to this behavior are serving maximum time, and there isn’t a sufficient deterrent for this behavior”)..
In sum, according to the plain language of RSA 642:9, II, we hold that to be guilty of aggravated assault, the inmate must have thrown or expelled an enumerated bodily substance, causing or attempting to cause the employee to come in contact with such substance, with the intent to harass, *256threaten or alarm. This reading of the statute comports with the fair import of its terms and promotes justice. Because we conclude that the statutory language is clear on its face, we do not consider the defendant’s argument regarding the rule of lenity. Cf State v. Dansereau, 157 N.H. 596, 603 (2008) (applying rule of lenity to resolve statutory ambiguity in favor of defendant because “neither the [statutory] language nor the legislative history [of the statute] clearly establish what the legislature intended”).
Here, the indictments against the defendant all allege that, with the intent to harass a person he knew to be a corrections employee, the defendant purposely caused or attempted to cause the employee to come into contact with feces or urine by throwing or expelling such material onto the floor, or underneath his cell door and onto the floor, causing the employee to clean it up. While the State may bear a more difficult burden to establish an inmate’s criminal intent beyond a reasonable doubt when an inmate is not charged with throwing or expelling the bodily substance at an employee, the conduct charged in the indictments before us falls within the scope of RSA 642:9, II Accordingly, we reverse the trial court’s dismissal of the indictments and remand.

Reversed and remanded.

DALIANIS and HICKS, JJ., concurred; DUGGAN, J., with whom CONBOY, J., joined, dissented.